Citation Nr: 1616903	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to December 1978.

In July 2014, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.  In April 2015, the Board remanded the case to the RO for the development of additional evidence. The RO took steps to develop additional evidence, and returned the case to the Board for review.

At this time, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current left ear hearing loss began during or is otherwise attributable to noise exposure during service. He notes that during his service he had significant exposure to aircraft engine noise.

The Veteran has current left ear hearing loss disability as defined for VA purposes at 38 C.F.R. § 3.385 (2015). The report of a VA audiology examination in February 2011 shows that in the left ear auditory thresholds in some of the relevant frequencies were 40 decibels or greater. The examiner provided the opinion that the left ear hearing loss was not caused by noise exposure during service. He explained that testing during service showed no change in hearing thresholds between entrance into service and separation from service, and that left ear hearing was within normal limits at each of those times. 

The 2011 VA examiner did not discuss, however, results of hearing testing at two other times during the Veteran's service. Specifically, in September 1977, in the left ear auditory thresholds at four of the relevant thresholds were greater than 26 decibels, and, as such, the test results were consistent with left ear hearing loss disability. In September 1978, in the left ear auditory thresholds at the relevant thresholds were all 25 decibels or lower; but those thresholds were higher than they were on testing at entrance into and separation from service.

In the April 2015 Board remand, the Board instructed the RO to obtain a supplemental opinion from the clinician who examined the Veteran in February 2011. The Board instructed that, if that examiner was not available, the RO was to obtain an opinion from another appropriate clinician. That Board also instructed that, if the clinician designated to provide the opinion determined that additional examination (including an otolaryngology (ENT) examination) of the Veteran was necessary to provide a reliable opinion, the RO was to schedule such an examination.

Records in the Veteran's claims file reflect that a VA physician determined that an examination was needed. It was noted that staff members at a VA Medical Center called the Veteran multiple times, and mailed him a letter, but that he did not respond to VA communications regarding scheduling an examination. The claims file does not contain a copy of an examination notice letter or direct notations of attempted or successful telephone contacts. 

In order to make thorough efforts to obtain clear evidence regarding the likely etiology of the Veteran's left ear hearing loss, the Board is remanding the case again for further efforts to schedule an examination and if he is unreachable to document all attempts made.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to address the etiology of his left ear hearing loss.

Inform the Veteran that without a new examination there may be insufficient medical evidence to find that his left ear hearing loss began during service or is related to his noise exposure during service. Document in the claims file notifications to and communications with the Veteran regarding the scheduling of an examination.

Provide the Veteran's claims file to the examiner for review.  After a review of the file the examiner is asked to:
* Consider and address, in particular, results of testing of the Veteran's hearing during service, in September 1977, which were consistent with left ear hearing loss disability; and
* Provide an opinion as to whether it is at least as likely as not (at least a 50-50 degree of likelihood) that the Veteran's current left ear hearing loss began during or is otherwise causally related to events, including aircraft engine noise exposure, during his service. 

Inform the examiner that for purposes of reaching an opinion, VA considers the term "at least as likely as not" to mean not just that the conclusion is within the realm of medical possibility, but that the evidence for and against a conclusion is at least so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

2. Thereafter, review the record and reconsider the remanded claim. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




